COURT OF APPEALS NO. 04-15-0037-CV
                            TRIAL COURT CASE NO. 2015CV00334



                                    JAMES W. MYART JR
                                         Appellant
                                            VS.


                                   DEBORAH MURDOCK
                                         Appellee




                              ORDER OF EXTENSION AND
                                  NOTICE OF HEARING
                                 To conduct INDIGENCY



       The Trial Court request extension to conduct indigency hearing not exceeding 20


days as ordered by County of Appeals.


       The above-styled and numbered cause is hereby set for a hearing on March 4th

, 2015 at 9:00 a.m. in County Court at Law Number No. Two (2), 4lh Floor Bexar County

Justice Center, 300 Dolorosa Street, San Antonio, TX 78205.



       SIGNED this 24th day of February, 2015.




                                                  Jason W. Wolff
                                                  Judge Peitesiding

Appellant:
James W. Myart Junior                                                                        .:::'
                                                                         -       ir\     -■■■■<
223 Anton                                                                        -n      ■-
San Antonio, TX 78233                                                     .■_.   ^       ~~'
                                                                                 ro      t- :'•
Attorney(s) for Appellee:
Walter Wilbur Beuhler                                                            -_-
3501 West Commerce                                                               —       .      :
San Antonio TX 78207                                                             •£"
                                                                                  CO
                                                                                  —j


CC: Gerald Rickhoff (DELIVERED VIA EMAIL)
CC: Dinah L Gaines (DELIVERED VIA EMAIL)